The judge of the Land Court ruled that the petitioner was entitled to a decree registering title to certain land (the locus) in Swansea described in the petition. The respondent appeals, contending that the locus includes a parcel of land owned by him. “An appeal . . . brings before this court only questions of law apparent upon the record. Findings of fact cannot be revised.” Cerel v. Framingham, 342 Mass. 17, 18. Comeau v. Manzelli, 344 Mass. 375, 376. “The question is whether the ultimate order is correct in law upon the facts found by the judge in his decision, including the documents incorporated therein by reference.” Ide v. Bowden, 342 Mass. 22, 24. In light of this standard, a review of the record before us, which includes documents, leads us to the conclusion that there was no error in law and that the judge was right in his ultimate finding “that the petitioner has sustained the burden of proof that he holds title to the land described in the petition.”

Decision affirmed.